 In the Matter of HY-GRADE FOOD PRODUCTSCORPORATIONandINTERNA-TIONAL UNIONOF OPERATING ENGINEERS,LOCAL No. 5, (A. F. L.)Case No. R-1660.Decided February 5, 194.0Meat Packing Industry-Investigation of Representatives:controversy con-cerning representation of employees : controversy concerning appropriate unit ;refusal by employer to recognize petitioning craft union as representative ofengineers because of existing plant-wide contract with industrialunion-UnitAppropriate for Collective Bargaining:factors evenly balanced; engineers suf-ficiently distinct to constitute a separate unit ; determining factor desires ofengineers; election to determine-ElectionOrdered:among engineers.Mr. Arthur O'Connor,for the Board.Bratton and Bratton,byMr. Guy G. BrattonandMr. Robert E.Bratton,of Detroit, Mich., for the Company.Mr. Frank S. Easby-Smith,ofWashington, D. C.,Mr. EdwardBarnard,byMr. Valois E. Crossley,of Detroit, Mich.,Mr. Frank I.MartelandMr. Max McCusker,of Detroit, Mich., for the OperatingEngineers.Mr. Leondies McDonaldandMr. Charles Kiser,of Detroit, Mich.,for the United.Mrs. Augusta Spaulding,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn April 20, 1939, International Union of Operating Engineers,Local No. 5, (A. F. L.) herein called the Operating Engineers, filedwith the Regional Director for the Seventh Region (Detroit, Mich-igan)a petition alleging that a question affecting commerce had arisenconcerning the representation of employees of Hy-grade Food ProductsCorporation, Detroit, Michigan, herein called the Company, and re-questing an investigation and certification of representatives pursuantto Section 9 (c) of the National Labor Relations Act, 49 Stat. 449,herein called the Act.On December 1, 1939, the National Labor Rela-tions Board, herein called the Board, acting pursuant to Section 9(c) of the Act and Article III, Section 3, of National Labor Relations20 N. L.R. B., No. 12.139 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoard Rules and Regulations-Series 2, ordered an investigation andauthorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.On December 6, 1939, theOperating Engineers filed an amended petition.On December 6, 1939, the Acting Regional Director issued a noticeof hearing, copies of which were duly served -upon the Company, theOperating Engineers, and upon United Packing House Workers ofAmerica, Local 69, affiliated with the Congress of Industrial Organiza-tions, herein called the United, a labor organization claiming to repre-sent employees directly affected by the investigation.Pursuant to the notice, a hearing was held on December 14 and 15,1939, at Detroit, Michigan, before Herbert Wenzel, the Trial Examinerduly designated by the Board.The Board and the Company wererepresented by counsel, the Operating Engineers by counsel and twoof its officials, and the United by two of its officials.All parties par-ticipated in the hearing.Full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing on theissues was afforded all parties.During the course of the hearing theTrial Examiner made several rulings on objections to the admissionof evidence and the form of questions.The Board has reviewed therulings of the Trial Examiner and finds that no prejudicial errors werecommitted.The rulings are hereby affirmed.On January 16, 1940, a hearing was held before the Board at Wash-ington,D. C., for the purpose of oral argument. The OperatingEngineers appeared and presented argument.The Company and theUnited did not appear.The Operating Engineers also filed a briefwhich the Board has considered.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThe Company, 'Hy-grade Food Products Corporation, is a NewYork corporation engaged in the meat-packing and slaughteringbusiness.It manufactures, processes, sells, and distributes beef, veal,mutton, pork, and related products. Its principal office and placeof business is in New York City. It maintains and operates plants,warehouses, and sales offices at Buffalo, New York; Wheeling, WestVirginia ; Fostoria, Ohio ; Cleveland, Ohio ; and Detroit, Michigan.This proceeding concerns only the Detroit plant.Between July 1,1939, and November 1, 1939, the gross value of the shipments of rawmaterials to the Detroit plant from points outside Michiganamounted to $7,836,073.63, which constituted more than, 50 per centof the gross value of all purchases and raw materials for that plant HY-GRADE FOOD PRODUCTS CORPORATION141during that period.During the same period the gross value of theCompany's shipments of finished products from the Detroit plant todestinations outside Michigan amounted to $9,298,548.43, which con-stitutedmore than 50 per cent of the gross volume of all sales ofThe Companyadvertises its products in numerous newspapers throughout theUnited States.The Company employs approximately 1,200 workersin the Detroit plant.The Company admits that it is engaged ininterstate commerce and that its business affects commerce withinthe meaningof the Act.H. THE ORGANIZATIONS INVOLVEDInternationalUnion of OperatingEngineers,Local No. 5, (A. F.L.), is a labor organizationaffiliated with the AmericanFederationof Labor. It admits to membership powerhouse employees.United PackingHouseWorkers of America, Local69, is a labororganization affiliated withthe Congressof Industrial Organizations.It admitstomembershipall production and maintenance employeesof the Company,excluding watchmen and supervisory and clericalemployees.III.THE QUESTION CONCERNING REPRESENTATIONThe United began organizing the Company's employees in January1938.On November 22, 1938, the United filed with the RegionalDirector a petition for an investigation and certification of represent-atives, stating in the petition that all hourly and piece-rate workersof the Company constitute an appropriate bargaining unit. InJanuary 1939 the Operating Engineers began organizing among theemployees in the powerhouse.On March 30,1939,the Company, theUnited, and an independent employees', association then in existenceamong the Company's employeeg entered into an agreement for aconsent election,to be held under the auspices of the Board's SeventhRegional Office, to determine the bargaining representative of allproduction employees,excludingwatchmen and supervisory andclerical employees.Shortly prior to March 30, 1939, the OperatingEngineers informed the Board's Field Examiner,who participated inthe negotiations leading to the agreement for the consent election,that they intended to challenge the votes cast by the engineers inthe powerhouse in the proposed consent election.On April 18, 1939,the consent election was held.The votes of all workers in the power-house were challenged by the Board's Field Examiner on behalf ofthe Operating Engineers.On April 19,1939, the Regional Directorannounced that the United had won the election by a wide majority. 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe votes of the powerhouse workers were not counted as they couldnot in any event have affected the majority of the United.On April20, 1939, the Operating Engineers filed the petition in the presentproceeding.On August 24, 1939, the Company entered into anagreementwith the United. In this agreement the Companyrecognized the United as the sole bargaining agent for all hourlyand piece-work production and maintenance employees.This agree-ment expires August 24, 1940.On September 14, 1939, the Com-pany upon request refused to bargain with the Operating Engineersas the representative of the four engineers in the powerhouse on theground that its contract with the United covered the engineers.We find that a question has arisen concerning the representationof employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNINGREPRESENTATIONUPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, .and substantialrelation to trade, traffic, and commerce among the several States,and tends to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V.THE APPROPRIATE UNITThe Operating Engineers contend that the engineers in the power-house, of whom there were four at the time of the hearing, constitutean appropriate bargaining unit. In support of their contention theypoint out that the engineers serve a long apprenticeship and are askilled group, that they are licensed by the city and have specialresponsibilities,, and that engineers are nationally recognized as adistinct craft.They work in a separate powerhouse room in theplant and do not intermingle with employees engaged' in the manu-facturing processes.The United contends that the engineers do not constitute an appro-priate unit and should not be established as a separate bargainingunit,maintaining that the engineers are covered by its contract withthe Company which is applicable to "all hourly and piece-work pro-duction and maintenance employees."The engineers are paid on anhourly basis.The business agent of the United testified that the engi-neers had at one time signed United membership cards and that oneengineer had requested the United to make an adjustment in wagesfor him with the Company since the signing of the contract of August24, 1939. HY-GRADE FOOD PRODUCTS COiRPORATION143As set forth in Section III above, the Operating Engineers beganorganizing the engineers at the Detroit plant in January 1939, andmade known its claim for a separate bargaining unit prior to theconsent election in April, in which election the votes of the power-house employees, including the engineers, were challenged on behalfof the Operating Engineers.Also the Operating Engineers filed thepetition in this proceeding prior to the execution of the contractbetween the Company and the United. The Operating Engineersclaimed, and introduced evidence to show, that all four engineersemployed. at the Detroit plant at the time of the hearing were members.Since it appears from the evidence that the engineers in the power-house could function either as a separate unit or as part of a singleindustrial unit, we hold that the determining factor is the desire ofthe employees themselves.'We find in Section VI below that an election is necessary to deter-mine the desires of the engineers in the powerhouse with regard torepresentation for the purposes of collective bargaining.The electionwhich we shall direct will be held among the engineers in the power-house to determine whether they wish to be represented by the Oper-ating Engineers or the United or neither. If a majority of the engi-neers cast their votes for the Operating Engineers, we shall hold thatthe engineers in the powerhouse constitute a separate unit and weshall certify the Operating Engineers as the exclusive representativethereof.If the majority of the engineers cast their votes for theUnited or for neither or if the votes cast for the United and forneither together constitute a majority, we shall conclude therefromthat the engineers do not desire to constitute a separate unit. In suchevent we shall dismiss the petition of the Operating Engineers.VI.THE DETERMINATION OF REPRESENTATIVESThe Operating Engineers introduced in evidence an affidavit signedby all four engineers in the powerhouse.This affidavit was signed onDecember 13, 1939, and stated that the affiants were members of theOperating Engineers.One of the afiants identified the affidavit andthe signatures thereon and testified concerning its execution.Asstated above, the engineers had at one time signed membership cardsof the United.Under the circumstances we find that an election bysecret ballot is necessary to resolve the question concerning representa-tion of the engineers in the powerhouse.The names of the engineers in the powerhouse whom the OperatingEngineers are seeking to represent were read into the record and areI1Matter of The Globe Machine and Stamping CompanyandMetal Polishers Union,Local No. 3, a N.L.R. B. 294;Matter of L. B. Lockwood CompanyandInternationalBrotherhood of Firemen and Oilers,LocalUnion #52 (A. F. of L.),16 N. L. R. B. 65. 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDlisted below in Appendix A. In the election which we shall direct,the employees listed in Appendix A, including engineers in the power-house who have been hired since the date of the hearing, but excludingthose who have since quit or been discharged for cause, shall beeligible to vote.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSION OF LAWA question affecting commerce has arisen concerning the repre-sentation of employees of Hy-grade Food Products Corporation,Detroit,Michigan, at its Detroit plant, within the meaning of Sec-Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act,'and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTEDthat, as part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargain-ing with Hy-grade Food Products Corporation, Detroit, Michigan,an election by secret ballot shall be conducted as early as possible,but not later than thirty (30) days from the date of this Directionof Election, under the direction and supervision of the RegionalDirector for the Seventh Region, acting in this matter as agent fortheNational Labor Relations Board, and subject to Article III,Section 9, of said Rules and Regulations, among the engineers inthe powerhouse of the Company at its Detroit, Michigan, plantwhose names are listed in Appendix A, including those hired sincethe date of the hearing, but excluding those who have since quit orbeen discharged for cause, to determine whether said employeesdesire to be represented by International Union of Operating Engi-neers, Local No. 5, (A. F. L.), or by United Packing House Workersof America, Local 69 (C. I. O:), for the purposes of collective bar-gaining, orby neither.MR. EDWIN S. SMITH,dissenting :I would not grant the engineers in. the powerhouse the privilegeof setting themselves apart in a bargaining unit separate from theindustrial unit in this case.The reasoning in my dissents in the HY-'GRADE FOODPRODUCTS CORPORATION145Allis-Chalmers2and subsequent cases is applicable here.There isno bargaining history between the Company and the Operating En-gineers which appeared on the scene after the United had organizedthe employees at the plant.The plant-wide contract between theUnited and the Company,entered intoon August24, 1939, aftertheUnited had been chosen at a secret election as the collectivebargaining representative by a majority of the production and main-tenance employees,isan.exclusive bargaining contract and coversthe engineers in the powerhouse..Since the execution of that con-tract at least one engineer has requested the United to make anadjustment in wages for him with the Company.Under these cir-cumstances,I would dismiss the petition.APPENDIX AEngineersReginald J. Snover.WilliamJ.Neil.RossO. Broadbridge.Wellington L. Snover.2Matter of Allis-ChalmersManufacturing CompanyandInternational Union,UnitedAutomobileWorkers of America,Local2¢8, 4N. L. R. B. 1.59. See alsohatter of Fair-banks, Morse& CompanyandPattern MakersAssociation of Beloit,7 N.L. R. B. 229.